DETAILED ACTION
The amendment filed 03/30/2022, claims 21-40 are pending. No new matter is added. The Applicant submitted eTD. Therefore, double patenting rejection is withdrawn. 

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
The Applicant mainly argues – “Claim 21, the only independent claim, recites a method for analyzing a three-dimensional tomographic image by presenting a plurality of two-dimensional slices from a three-dimensional tomographic image, editing one or more of the plurality of two-dimensional slices based on an input from a user; and propagating information from the one or more edited two-dimensional slices to generate an edited three-dimensional tomographic image. Furthermore, at least one of the two-dimensional slices comprises a cross-section that is non-planar or is planar and not axially aligned. While Ishida reports generating a two-dimensional tomographic image corresponding to a curved slice from a three-dimensional tomographic image, Ishida does not suggest editing the two-dimensional tomographic image and then generating a 3D tomographic image based on that edited 2D image as presently claimed. Liang reports editing a 2D rendering of 3D volumetric data. However, Liang's methods only perform planar and axis aligned extractions that are taken from a 3d data set to present in 2D for editing. Applicant respectfully submits that the planar and axis aligned methods of Liang are not readily transferred to non-planar or non-axially aligned and that one of ordinary skill in the art would not have had a reasonable expectation of success in the modification given only the disclosure found in the cited references. As discussed in the as Attorney Docket No.: VOXE-005/02US 34677/9filed application, propagating information from edited two-dimensional but non-axially aligned or non-planar slices to generate an edited three-dimensional tomographic image is not a straightforward process. Propagating that information can involve interpolation of data in real- world coordinates that account for different, non-linear views though anisotropically sampled data and, furthermore, may require capturing the 2D edits and back-projecting them from non-linear space back into recti-linear space. One of ordinary skill in the art, aware of Liang and Ishida, would not have found it obvious to combine the quite separate concepts of 2D editing of 3D data and 2D rendering of a curved slice of a 3D tomographic image because the required information to accomplish such a modification is wholly absent from the cited reference and beyond the general knowledge of one of ordinary skill in the art at the time of the invention. The additional references, Hautvast and Everett, do not provide the missing information or suggest propagating information from edited two-dimensional but non-axially aligned or non-planar slices to generate an edited three-dimensional tomographic image”. 

Further, the claimed two dimensional slices are edited two dimensional slices are edited by a user. A user may only edit data by marking a work or letter to distinguish slices by numbers such as Slice A, Slice B etc., and therefore, the slices edited by user does not present significant step because it does not explicitly recite what specific is edited in the slice to make significantly more. 

Furthermore, he argued remarks appear to be directed at propagating information from edited two dimensional tomographic image is not straight forward and can involve interpolation of data in real world coordinate taking into account the non-linear views and might also require 2D edits and back projecting from non-linear space to rectilinear space. However, the argued features are not explicitly recited in the claimed limitations. The claimed limitations only recite that the three dimensional tomographic image is presented as two dimensional image slices of cross section that is non-planar or planar non-axially aligned. Any ready software including CAD software that digitizes three dimensional data may extract a two dimensional slice from it and therefore the step does not include significantly more than well known steps in medical imaging technologies. 
Therefore, Examiner suggests to the Applicant representative there needs to be explicitly definition of what specific information is propagated as specified by amending claims that include “interpolation or back projecting of information data” in order to distinguish insignificant step with significant features to render the claims closer to scope of the invention. 
	Therefore, rejection of claims are maintained. See sections below. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Pub No. 20150235369 A1, as provided) in view of Liang et al. (US Pub No. 20050231530 A1, as provided).

Regarding Claim 21,
Ishida discloses A method for analyzing a three-dimensional tomographic image, the method comprising: 
presenting a plurality of two-dimensional slices from a three-dimensional tomographic image, wherein at least one of the two-dimensional slices comprises a cross-section that is non- planar or is planar and not axially aligned;  (Ishida, [0026], discloses reference point position acquisition unit 110 acquires, as the position (reference point position) of a reference point, the position of a papilla in the three-dimensional tomographic image acquired by the image acquisition unit 120.  A region-of-interest acquisition unit 125 acquires information that defines a region of interest in the three-dimensional tomographic image acquired by the image acquisition unit 120.  A reference distance acquisition unit 130 acquires and sets a reference distance from the reference point position.  A field-of-view acquisition unit 135 acquires the field of view of a two-dimensional tomographic image to be finally generated. 

editing one or more of the plurality of two-dimensional slices based on an input from a user; (Ishida, [0049, discloses every time it is detected that the operator has pressed a 
key assigned to an increase instruction on a keyboard serving as an operation unit or has rotated forward the wheel of a mouse serving as an operation unit, the reference distance acquisition unit 130 increases the reference distance.  Also, every time it is detected that the operator has pressed a key assigned to a decrease instruction on the keyboard serving as an operation unit or has rotated backward the wheel of the mouse serving as an operation unit, the reference distance acquisition unit 130 decreases the reference distance.  When the user directly inputs a reference distance by operating the operation unit, the reference distance acquisition unit 130 updates the current reference 
distance to the input reference distance; user selects input to edit image information) and 
	Ishida does not explicitly disclose wherein at least one of the two-dimensional slices comprises a cross-section that is non- planar or is planar and not axially aligned

		Liang discloses wherein at least one of the two-dimensional slices comprises a cross-section that is non- planar or is planar and not axially aligned propagating information from the one or more edited two-dimensional slices to generate an edited three-dimensional tomographic image.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to 
viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 3D and 2D image data (planar or non-planar) is edited to be rendered (displayed))



Accordingly, it would have been obvious to one of ordinary skill in the art to modify Ishida with Liang to create an edited three dimensional image data to be displayed for visual improvement. One would be motivated to modify Ishida that discloses representing 3D tomography image in 2D slice image data by teachings of Liang that discloses conversion of 3D and 2D image data into plural data types using drawing tools for visual improvements (see Liang, Abstract) Therefore, it would have been obvious to combine Ishida and Liang to obtain the invention recited in Claim 1.

Regarding Claim 22, 
		The combination of Ishida and Liang further discloses wherein the three-dimensional tomographic image has an x- axis, a y-axis, and a z-axis, and wherein at least one of the plurality of two-dimensional slices corresponds to a plane that is parallel to the z-axis and not parallel to either the y-axis or the x- axis.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanr second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim. 


Regarding Claim 23, 
The combination of Ishida and Liang further discloses wherein at least one of the plurality of two-dimensional slices corresponds to a curve drawn in an x-y plane of the three-dimensional tomographic image.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanar second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.

Regarding Claim 24, 
The combination of Ishida and Liang further discloses wherein the curve is drawn by the user.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanar second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.


Regarding Claim 25, 	
The combination of Ishida and Liang further discloses wherein the curve is generated by an algorithm to cover a region with a high likelihood of error.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanar second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.


Regarding Claim 33, 
The combination of Ishida and Liang further discloses prompting the user to edit each of the plurality of two-dimensional slices.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanr second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.

Regarding Claim 34, 
The combination of Ishida and Liang further discloses wherein the plurality of two-dimensional slices are presented to the user on a screen.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanar second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.

Regarding Claim 35, 
The combination of Ishida and Liang further discloses wherein the plurality of two-dimensional slices are presented to the user one after another.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanar second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.

Regarding Claim 36, 
The combination of Ishida and Liang further discloses wherein at least two of the plurality of two-dimensional slices intersect with each other.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplanar second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.

Regarding Claim 37, 
The combination of Ishida and Liang further discloses wherein an edit made to a first two-dimensional slice is applied to a second two-dimensional slice.  (Liang, [0035-0038], [0043], Fig. 5 discloses in which discloses 3D points may be derived analytically by solving for an intersection point between a 3D plane and the shooting ray.  The 3D plane may correspond to one of the orthogonal planes present in the rendering region 420.  Alternatively, the 3D plane may also correspond to a planar surface of the 3D object in the rendering region 420; The relationship between a 3D scene and a 2D screen is similar to viewing a 3D world through a camera, in which a transformation T is applied to points in the 3D world to derive 2D points on a 2D screen.  Identifying a 3D point on a 3D plane based on a 2D point in a 2D scene is an inverse process.  In this inverse process, the 3D point sought is an intersection point between a 3D plane and a shooting ray originating from a 2D point in a 2D scene.  This intersection point can be analytically solved for if the planar equation for the 3D plane is known; 3D editing is achieved using a 2D drawing tool, according to an embodiment of the present invention.  A 3D data set is rendered, at 510, in a 2D rendering region of a 2D display screen.  The rendered 3D data set may correspond to a 3D object or a 3D volume.  To perform editing on the 3D data set, a 2D drawing tool is selected at 520 and a 2D structure is created, at 530, using the selected 2D drawing tool.  As described earlier, the 2D drawing action may be coupled with one or more automatic processing operations to generate the 2D structure.  Based on the 2D structure, a 3D editing operation is performed, at 540, with respect to the 3D data set; 2D image data is displayed; intersection of orthogonal nonplan second surface and subject cross section from 3D to 2D is calculated). Additionally, the rational and motivation to combine the references Ishida and Liang as applied in claim 21 apply to this claim.

Claims 26, 27, 28, 29, 30, 31 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as modified by Liang, and further in view of Hautvast et al. (US Pub No. 20110285702 A1, as provided). The teachings of Ishida and Liang have been discussed previously. 


Regarding Claim 26, 
The combination of Ishida and Liang further discloses wherein the curve is a circle.  
The Hautvast discloses wherein the curve is a circle. (Hautvast, [0080], Fig. 11B, discloses representation 901, which is an alternative to representation 900.  Here the representation 901 comprises a plurality of circular segments 971 of the first visualization parameter at several periods in time 950.  Each segment 971 displays the first visualization parameters for a particular spot position 560 along the intermediate layer 550.  This shows the user the change in the time-variant parameter in the first volume, disposed between the first boundary 510 and the second boundary 520.  Such a circular representation may be advantageous if the biological structure 300 is also approximately circular in cross-section; circular segment is disclosed). 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify Ishida and Liang with Hautvast to create an edited three dimensional image data to be displayed for visual improvement. One would be motivated to modify Ishida and Liang that discloses representing 3D tomography image in 2D slice image data by teachings of Hautvast that discloses biological structure of circular shape in image data in order to delineate the circular shape object in image data (see Hautvast, [0080]) Therefore, it would have been obvious to combine Ishida, Liang and Hautvast to obtain the invention recited in Claim 26.



Regarding Claim 27, 
The combination of Ishida, Liang and Hautvast further discloses wherein the two-dimensional slices indicate one or more structural boundaries in the three-dimensional tomographic image.  (Hautvast, [0066], [0116], discloses it may be advantageous to provide the healthcare professional with representations of layers within a biological structure 100, 300, instead of segment volumes.  Using the segments 131, 132, 133, 134 in FIG. 1 and the segments 331, 332, 333, 334 in FIG. 5, the user is limited to the selection of particular segments.  This limits the resolution which can be visualized.  However, if the determination is modified so as to provide the visualization of layers between the first boundary 110, 310 and the second boundary 120, 320, the user is given additional freedom to examine the biological structure; Delineating 840 an intermediate layer within the biological structure.  In other words, determining the positions corresponding to the intermediate layer.  Delineating 830, 840 may be performed by any conventional means, such as interpolation or segmentation known in the art; interpolation algorithm is utilized to generate layer data). Additionally, the rational and motivation to combine the references Ishida, Liang and Hautvast as applied in claim 21 apply to this claim.

Regarding Claim 28, 
		The combination of Ishida, Liang and Hautvast further discloses wherein one or more structural boundaries comprise one or more layer delineations.  (Hautvast, [0066], [0116], discloses it may be advantageous to provide the healthcare professional with representations of layers within a biological structure 100, 300, instead of segment volumes.  Using the segments 131, 132, 133, 134 in FIG. 1 and the segments 331, 332, 333, 334 in FIG. 5, the user is limited to the selection of particular segments.  This limits the resolution which can be visualized.  However, if the determination is modified so as to provide the visualization of layers between the first boundary 110, 310 and the second boundary 120, 320, the user is given additional freedom to examine the biological structure; Delineating 840 an intermediate layer within the biological structure.  In other words, determining the positions corresponding to the intermediate layer.  Delineating 830, 840 may be performed by any conventional means, such as interpolation or segmentation known in the art; interpolation algorithm is utilized to generate layer data). Additionally, the rational and motivation to combine the references Ishida, Liang and Hautvast as applied in claim 26 apply to this claim.


Regarding Claim 29, 
The combination of Ishida and Liang further discloses wherein editing comprises adjusting a layer delineation in the two-dimensional slice.  (Hautvast, [0066], [0116], discloses it may be advantageous to provide the healthcare professional with representations of layers within a biological structure 100, 300, instead of segment volumes.  Using the segments 131, 132, 133, 134 in FIG. 1 and the segments 331, 332, 333, 334 in FIG. 5, the user is limited to the selection of particular segments.  This limits the resolution which can be visualized.  However, if the determination is modified so as to provide the visualization of layers between the first boundary 110, 310 and the second boundary 120, 320, the user is given additional freedom to examine the biological structure; Delineating 840 an intermediate layer within the biological structure.  In other words, determining the positions corresponding to the intermediate layer.  Delineating 830, 840 may be performed by any conventional means, such as interpolation or segmentation known in the art; interpolation algorithm is utilized to generate layer data). Additionally, the rational and motivation to combine the references Liang and Hautvast as applied in claim 26 apply to this claim.

Regarding Claim 30, 
The combination of Ishida, Liang and Hautvast further discloses wherein editing comprises adding or removing a layer delineation in the two-dimensional slice.  (Hautvast, [0066], [0116], discloses it may be advantageous to provide the healthcare professional with representations of layers within a biological structure 100, 300, instead of segment volumes.  Using the segments 131, 132, 133, 134 in FIG. 1 and the segments 331, 332, 333, 334 in FIG. 5, the user is limited to the selection of particular segments.  This limits the resolution which can be visualized.  However, if the determination is modified so as to provide the visualization of layers between the first boundary 110, 310 and the second boundary 120, 320, the user is given additional freedom to examine the biological structure; Delineating 840 an intermediate layer within the biological structure.  In other words, determining the positions corresponding to the intermediate layer.  Delineating 830, 840 may be performed by any conventional means, such as interpolation or segmentation known in the art; interpolation algorithm is utilized to generate layer data). Additionally, the rational and motivation to combine the references Ishida, Liang and Hautvast as applied in claim 26 apply to this claim.

Regarding Claim 31, 
The combination of Ishida, Liang and Hautvast further discloses wherein the plurality of two-dimensional slices are predetermined by minimizing a distance from a region determined to have layer delineations that are likely to be incorrect.  (Hautvast, [0066], [0116], discloses it may be advantageous to provide the healthcare professional with representations of layers within a biological structure 100, 300, instead of segment volumes.  Using the segments 131, 132, 133, 134 in FIG. 1 and the segments 331, 332, 333, 334 in FIG. 5, the user is limited to the selection of particular segments.  This limits the resolution which can be visualized.  However, if the determination is modified so as to provide the visualization of layers between the first boundary 110, 310 and the second boundary 120, 320, the user is given additional freedom to examine the biological structure; Delineating 840 an intermediate layer within the biological structure.  In other words, determining the positions corresponding to the intermediate layer.  Delineating 830, 840 may be performed by any conventional means, such as interpolation or segmentation known in the art; interpolation algorithm is utilized to generate layer data). Additionally, the rational and motivation to combine the references Ishida, Liang and Hautvast as applied in claim 26 apply to this claim.

Regarding Claim 38, 
The combination of Ishida, Liang and Hautvast further discloses wherein propagating information comprises applying an algorithm selected from: a scattered point interpolation algorithm; a spline interpolation algorithm; Shephard interpolation; natural neighbor interpolation; Wiener interpolation; Poisson interpolation; and radial basis function interpolation.  (Hautvast, [0066], [0116], discloses it may be advantageous to provide the healthcare professional with representations of layers within a biological structure 100, 300, instead of segment volumes.  Using the segments 131, 132, 133, 134 in FIG. 1 and the segments 331, 332, 333, 334 in FIG. 5, the user is limited to the selection of particular segments.  This limits the resolution which can be visualized.  However, if the determination is modified so as to provide the visualization of layers between the first boundary 110, 310 and the second boundary 120, 320, the user is given additional freedom to examine the biological structure; Delineating 840 an intermediate layer within the biological structure.  In other words, determining the positions corresponding to the intermediate layer.  Delineating 830, 840 may be performed by any conventional means, such as interpolation or segmentation known in the art; interpolation algorithm is utilized to generate layer data). Additionally, the rational and motivation to combine the references Ishida, Liang and Hautvast as applied in claim 26 apply to this claim.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as modified by Liang, and further in view of Everett et al. (US Pub No. 20070103693 A1). The teachings of Ishida and Liang have been discussed previously. 

Regarding Claim 39, 
		The combination of Ishida and Liang further discloses wherein the three-dimensional tomographic image is an optical coherence tomography image.  

		Everett discloses wherein the three-dimensional tomographic image is an optical coherence tomography image.   (Everett, [0025], Fig. 3, discloses one preferred embodiment the presently invented method.  This method is intended to be used on image data obtained from a sample.  The illustrations in this application are based on image data derived from an optical coherence tomography system (OCT) which includes both time domain and spectral domain OCT systems.  Such an instrument generates 3D intensity data corresponding to an axial reflection distribution arising from reflecting features in the eye.  As noted above, this information is currently used by doctors to view and diagnosis various pathologies in the eye.  A basic OCT system will be discussed below; optical coherence tomography images are captured).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishida, Liang, Hautvast and Everett to segment biological structures by processing tomographic images with use of optical coherence tomography system to diagnosis in the eyes. One would be motivated to modify Ishida, Liang and Hautvast by teachings of Everett to provide utilize the optical coherence tomography images that contains both time domain and spectral domain to generate 3D intensity data that represents reflecting features from eye in order to accurately diagnose various pathologies in eye.  (see Everett, paragraph [0025]). Therefore, it would have been obvious to combine Ishida, Liang, Hautvast and Everett to obtain the invention recited in Claim 39.

Regarding Claim 40, 
The combination of Ishida, Liang, Hautvast and Everett further discloses wherein the three-dimensional tomographic image is of a retina. (Everett, [0037-0038], discloses a 2-D false color image giving presentation of distance from the actual RPE to a reference surface fitted to the RPE itself can highlight localized variations in the RPE which may be associated with disease.  Fig. 10 shows a pseudo color image representing the distance from the RPE to a paraboloid fitted RPE reference surface; (3) a color mapping for 2-D images or translucent 3-D renderings, in which brightness represents reflectance and hue represents distance from the reference surface, can provide an illustration of the height of brightly reflecting layers from the reference surface without detailed segmentation of all the layers; retina tissue layers are segmented). Additionally, the rational and motivation to combine the references Ishida, Liang, Hautvast and Everett as applied in claim 39 apply to this claim.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida as modified by Liang and Hautvast and further in view of Everett (US Pub No. 20070103693 A1). The teachings of Ishida and Liang have been discussed previously. 

Regarding Claim 32, 
The combination of Ishida, Liang and Hautvast does not explicitly disclose wherein the one or more layer delineations correspond to retinal layer segmentation.   
Everett discloses wherein the one or more layer delineations correspond to retinal layer segmentation.   (Everett, [0037-0038], discloses a 2-D false color image giving presentation of distance from the actual RPE to a reference surface fitted to the RPE itself can highlight localized variations in the RPE which may be associated with disease.  Fig. 10 shows a pseudo color image representing the distance from the RPE to a paraboloid fitted RPE reference surface; (3) a color mapping for 2-D images or translucent 3-D renderings, in which brightness represents reflectance and hue represents distance from the reference surface, can provide an illustration of the height of brightly reflecting layers from the reference surface without detailed segmentation of all the layers; retina tissue layers are segmented). Additionally, the rational and motivation to combine the references Ishida, Liang, Hautvast and Everett to determine delineation layer is of retina. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Pinalben Patel/Examiner, Art Unit 2661